UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6140


SENTELLUS MCDONALD,

                  Plaintiff - Appellant,

          v.

SGT. NICHOLSON,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:13-ct-03061-D)


Submitted:   March 27, 2014                    Decided:    April 1, 2014


Before MOTZ, Circuit      Judge,   and    HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sentellus McDonald, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sentellus     McDonald     seeks           to    appeal    the   district

court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint

as    frivolous       under    28    U.S.C.        §        1915A(b)   (2012)     and,

alternatively, for failure to exhaust administrative remedies.

We    dismiss   the   appeal   for   lack     of       jurisdiction     because   the

notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the    district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on September 19, 2013.         The notice of appeal was filed, at the

earliest, on January 21, 2014. *            Because McDonald failed to file

a timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                      We dispense with

       *
       Although an inmate’s notice of appeal ordinarily is deemed
filed on the date he delivered it to prison authorities for
mailing to the court, Houston v. Lack, 487 U.S. 266, 276 (1988),
McDonald’s notice of appeal does not indicate the date on which
this act occurred.    We conclude, however, that the notice of
appeal can be deemed filed no earlier than January 21, the date
McDonald signed the document.



                                        2
oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.



                                                                   DISMISSED




                                       3